DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
Examiner notes here claims 1-20 currently pending in the instant application appear to be identical to originally filed claims 1-20 of parent application 15/335,256.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,537,453. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are more broad than, and thus anticipated by, the claims of the patent.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The term "useful life" in claim 1 is a relative term which renders the claim indefinite.  The term "useful life" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is unclear how to define “useful".  Claim 20 also recites this limitation.
Claim 1 recites the limitation "the volume-occupying subcomponent" in lines 9-10.  There is insufficient antecedent basis for this limitation in the claim.
Claims 2-20 are also rejected by virtue of their dependency from claim 1.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-7, 12, 19, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Brister et al. (2014/0243871).  
Regarding claim 1, Brister et al. disclose an intragastric balloon (10) configured to have a useful life in an in vivo gastric environment of at least 30 days (see at least paragraph [0041]), comprising: a polymeric wall (14) configured to have, under conditions of an in vivo gastric environment, a permeability to CO2 of more than 10cc/m2/day (see at least paragraphs [0042] and [0043]), such that a rate and an amount of diffusion of CO2 from the in vivo gastric environment into a lumen of the balloon through the polymeric wall is controlled, at least in part, by a concentration of an inert gas in an initial fill gas, wherein the polymeric wall comprises one or more expandable sections configured to stretch from 10% to 400% in response to an increased volume of fluid inside the volume-occupying subcomponent; and a valve system (12) configured for introducing the initial fill gas into the lumen of the balloon in the in vivo gastric environment.
Regarding claim 2, the polymeric wall comprises a three layer CO2
Regarding claim 3, the polymeric wall comprises a two layer CO2 barrier material consisting of nylon/polyethylene material and no additional CO2 barrier material (see at least paragraph [0025]).
Regarding claim 4, the initial fill gas consists essentially of SF6 and N2 (see at least paragraph [0291]).
Regarding claim 5, the initial fill gas consists essentially of SF6 (see at least paragraph [0291]).
Regarding claim 6, an entirety of the polymeric wall is capable of expanding. 
Regarding claim 7, the balloon comprises one or more non-expandable sections (the outer container outlined at least at paragraph [0102]).
Regarding claim 12, the balloon comprises one or more non-expandable bands (the gel band of the capsule outlined at least at paragraph [0102]) positioned around any section of the intragastric balloon.
Regarding claim 19, the polymeric wall comprises a plurality of layers (see at least paragraph [0024]), wherein one or more sections of the layers are expandable.
Regarding claim 20, Brister et al. disclose a method for inflating an intragastric balloon (10), comprising: introducing, in an in vivo intragastric environment, an initial fill gas comprising an inert gas (see at least paragraphs [0042] and [0043]) into a lumen of an intragastric balloon according to claim 1 (see the claim 1 rejection above at section 11); and exposing the balloon to the in vivo intragastric environment for a useful life of at least 30 days (see at least paragraph [0041]), wherein a rate and an amount of diffusion of CO2 from the in vivo gastric environment into the lumen of the balloon through the .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over Brister et al. (2014/0243871) in view of Cragg et al. (2007/0100369).  
Regarding claims 8 and 11, Brister et al. disclose the balloon substantially as described above with respect to claim 1, but fail to disclose bands around the balloon.  Attention is drawn to Cragg et al., who teach it is known to provide bands (28; see figure 4) around an intragastric balloon (27) to help stabilize the balloon in the stomach (see at least paragraphs [0072] and [0073]).  Therefore, Examiner contends it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have included bands around the balloon of Brister et al. according to the teachings of Cragg et al. to obtain the same advantage of helping stabilize the balloon in the stomach.
Regarding claim 9, the band taught by Cragg et al. wraps around the circumference of the balloon (see figure 4 of Cragg et al.).
Regarding claim 10, the band taught by Cragg et al. is curved (see figure 4 of Cragg et al. at 29B), thus is considered to have one or more curved sections.
Claims 13-17 are rejected under 35 U.S.C. 103 as being unpatentable over Brister et al. (2014/0243871) in view of Marco et al. (7,785,291).  
Regarding claims 13 and 15, Brister et al. disclose the balloon substantially as described above with respect to claim 1, but fail to disclose a plurality of expandable panels and a plurality of nonexpandable panels.  Attention is drawn to Marco et al., who teaches making an intragastric balloon (see figure 14) with a plurality of expandable panels (186) and nonexpandable panels (184) to limit the amount of expansion of the balloon.  Therefore, Examiner contends it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have structured the balloon of Brister et al. to have a plurality of both expandable and nonexpandable panels according to the teachings of Marco et al. to obtain the same advantage of limiting expansion of the balloon in the stomach.
Regarding claim 14, the expandable panels (186) taught by Marco et al. are the same size (see figure 14 of Marco et al.).
Regarding claim 16, the combination of Brister et al. and Marco et al. discloses the balloon substantially as described above with respect to claim 15, but fails to disclose the nonexpandable panels (184) being mesh.  However, Examiner contends mesh as a nonexpandable material is well-known in the art.  Examiner also notes it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.  Therefore, Examiner contends it would have been 
Regarding claim 17, there are an equal number (two) of expandable panels (186) and nonexpendable panels (184) taught by Marco et al. (see figure 14 of Marco et al.).
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Brister et al. (2014/0243871) in view of Lai et al. (4,739,758).  
Regarding claim 18, Brister et al. disclose the balloon substantially as described above with respect to claim 1, but fail to disclose protrusions.  Attention is drawn to Lai et al., who teach the inclusion of protrusions (23) on an intragastric balloon to help provide for safe passage of food into and out of the stomach (see at least column 3, lines 47-54).  Therefore, Examiner contends it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have included protrusions on the balloon of Brister et al. according to the teachings of Lai et al. to obtain the same advantage of providing for safe passage of food into and out of the stomach.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See the attached PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN J SEVERSON whose telephone number is (571)272-3142.  The examiner can normally be reached on Monday-Friday 5:30-2:00 central.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on (571) 272-4696.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Ryan J. Severson/Primary Examiner, Art Unit 3771